876 F.2d 105
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dewey L. WRIGHT, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-6164.
United States Court of Appeals, Sixth Circuit.
June 5, 1989.

1
Before KEITH and WELLFORD, Circuit Judges, and HORACE W. GILMORE,* District Judge.

ORDER

2
The plaintiff appeals a district court judgment affirming the defendant Secretary's denial of disability insurance and supplemental security income benefits.  During the pendency of this appeal the plaintiff made a second application for social security benefits which was approved.  The plaintiff requests this Court to enter an award of benefits from the onset date alleged in the present appeal based upon approval of the same onset date in the second application.  The defendant Secretary moves for a remand to permit reconciliation of the conflicting administrative determinations.  Upon review and consideration, we conclude the Secretary has suggested the proper course of action.


3
It is therefore ORDERED that this case is remanded to the district court.  The district court is instructed to remand to the Secretary for reconciliation of the conflicting decisions in accordance with the procedures outlined by the Secretary in his motion to remand which are hereby incorporated.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation